NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-3114
                                   ________________

                                   HERBERT ROCCO,

                                                      Appellant

                                             v.

                               GORDON FOOD SERVICE
                                  ________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D.C. No.2-11-cv-00585)
                      District Judge: Honorable Joy Flowers Conti
                                   ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                   on May 1, 2015

               Before: FISHER, HARDIMAN and ROTH, Circuit Judges

                               (Opinion filed: July 2, 2015)

                                   ________________

                                       OPINION*
                                   ________________

ROTH, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Herbert Rocco appeals the District Court’s order granting summary judgment in

favor of Gordon Food Service on Rocco’s claims of discrimination under the Americans

with Disabilities Act and Pennsylvania Human Relations Act. We will affirm.

                                             I.

       Rocco was employed at GFS as a delivery driver. The job involved driving a

delivery truck with packaged foods to customer locations, unloading the truck, and

depositing the food at the customers’ place of business. The position was classified as

heavy-duty because it required lifting and maneuvering of packages up to one hundred

pounds throughout the day.

       On May 11, 2009, Rocco injured his knee while playing football during his off-

hours. Unable to perform his job, Rocco was placed on leave under the Family and

Medical Leave Act. In August 2009, after the twelve-week leave period, Rocco could

not return to work so he remained on leave. On October 19, 2009, Rocco’s physician

cleared Rocco to return to work with no restrictions. GFS’ Functional Capacity

Examination, however, determined that Rocco could only perform medium-duty work.

Because there was no job opening other than the heavy-duty delivery driver position,

Rocco remained on medical leave.

       On January 21, 2010, Rocco was cleared to return to heavy-duty work. He was

terminated on the same day, allegedly because there was no opening or need for a

delivery driver or any other transportation professional.

       Rocco brought suit, alleging that GFS violated the ADA and PHRA. GFS filed a

motion for summary judgment, which the District Court granted. The District Court held

                                             2
that Rocco failed to establish a prima facie case of discrimination. The District Court

denied Rocco’s motion for reconsideration. Rocco appealed.

                                            II.1

       To make out a prima facie case of disability discrimination under the ADA, a

plaintiff must demonstrate that he has a “disability” within the meaning of the ADA, that

he is a “qualified individual,” and that he “has suffered an adverse employment action

because of that disability.”2 The ADA defines disability as: “(A) a physical or mental

impairment that substantially limits one or more major life activities of such individual;

(B) a record of such an impairment; or (C) being regarded as having such an

impairment.”3

       The District Court analyzed Rocco’s claim under the actual disability prong,

noting that Rocco asserted no claims under the “record of” or “regarded as” prongs of the

statute.4 The District Court determined that Rocco failed to establish that he had a

“disability” at the time of the adverse employment action.


1
  The District Court had subject matter jurisdiction over Rocco’s federal claim under 28
U.S.C. § 1331 and had supplemental jurisdiction over Rocco’s state-law claim under 28
U.S.C. § 1367. We have jurisdiction under 28 U.S.C. § 1291, and may affirm the District
Court’s grant of summary judgment on any basis supported by the record. See Brown v.
Pa. Dep’t of Health Emergency Med. Servs. Training Inst., 318 F.3d 473, 475 n.1 (3d Cir.
2003). Our review is plenary. See Trinity Indus., Inc. v. Chi. Bridge & Iron Co., 735
F.3d 131, 134 (3d Cir. 2013).
       “We review a denial of a motion for reconsideration for abuse of discretion, but
we review the District Court’s underlying legal determinations de novo and factual
determinations for clear error.” Howard Hess Dental Labs., Inc. v. Dentsply Int’l, Inc.,
602 F.3d 237, 246 (3d Cir. 2010).
2
  Turner v. Hershey Chocolate USA, 440 F.3d 604, 611 (3d Cir. 2006).
3
  42 U.S.C. § 12102(1).
4
  Rocco v. Gordon Food Serv., 998 F. Supp. 2d 422, 425 (W.D. Pa. 2014).
                                             3
       On appeal, Rocco asserts that his complaint alleged “all three prongs or legal

theories of statutory disability.” He contends that because GFS moved for summary

judgment only on the actual disability prong, his “record of” and “regarded as” claims

should have survived summary judgment. Rocco further argues that “the presumptive

analysis that actual disability is determined at the time of the adverse employment action

does not apply” to him. We disagree.

       Rocco’s second amended complaint contained references to the “record of” and

“regarded as” prongs, but his substantive allegations were entirely focused on the actual

disability theory. Likewise, Rocco did not raise the “record of” and “regarded as”

theories in opposition to summary judgment. He merely recited the alternatives for

showing a disability under the ADA, but did not argue that GFS in fact regarded him as

disabled or that he was disabled because he had a record of having a disability. Having

lost at summary judgment, Rocco asserted the “regarded as” and “record of” claims for

the first time in his motion for reconsideration. Rule 59 motions, however, do not present

an opportunity to raise new arguments that could or should have been presented to the

district court prior to judgment.5 Furthermore, issues which have not been properly

raised before the District Court will only be considered on appeal under exceptional

circumstances.6 No exceptional circumstances exist here.




5
  See Max’s Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3rd Cir. 1999); FDIC v.
World Univ., Inc., 978 F.2d 10, 16 (1st Cir. 1992) (“Rule 59(e) motions are aimed at
reconsideration, not initial consideration.” (internal quotation marks omitted)).
6
  See Altman v. Altman, 653 F.2d 755, 758 (3d Cir. 1981).
                                            4
       The relevant time for determining whether the plaintiff is a “qualified individual

with a disability” is the time of the adverse employment decision.7 Rocco does not

dispute that the “time of the adverse employment decision” was January 2010 when GFS

terminated him. Based on Rocco’s allegations, as of January 2010 he did not have a

physical or mental impairment that substantially limited one or more of his major life

activities. Accordingly, Rocco did not demonstrate a necessary element of his prima

facie case.

                                            III.

       For the foregoing reasons, we will affirm the District Court’s order granting

summary judgment in favor of GFS.8




7
  See EEOC v. Chevron Phillips Chem. Co., LP, 570 F.3d 606, 618 (5th Cir. 2009) (citing
Samuels v. Kansas City Mo. Sch. Dist., 437 F.3d 797, 802 (8th Cir. 2006)); Swanson v.
Univ. of Cincinnati, 268 F.3d 307, 316 (6th Cir. 2001); Cash v. Smith, 231 F.3d 1301,
1306 (11th Cir. 2000)).
8
  We also conclude that the District Court did not err in denying Rocco’s motion for
reconsideration.
                                             5